          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

THOMAS WAYLON BOYD
ADC #153333                                                      PLAINTIFF

v.                     No. 5:19-cv-272-DPM

KIM D. LUM, Captain, Delta
Regional Unit; and KEVIN D.
RIDGELL, Sergeant, Delta
Regional Unit                                                  DEFENDANTS

                           JUDGMENT
     Boyd's complaint is dismissed without prejudice.


                                   ~~o-lL~
                               D .P. Marshall Jr.
                               United States District Judge

                                  ?-o   1t-6-i11My ;>.D.;,.o
                                                 t
